Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
While Applicant’s specification does not provide special definitions of “back beam reinforcing portion” or “large-deformable composite,” the basic descriptions of these terms from paragraphs 85 and 14, respectively, of the as-filed specification.
Specifically, the “back beam reinforcing portion” will be considered to be a particular section of the back beam, not necessarily an additional component and the “large-deformable composite” will be a multilayer oriented fiber reinforced plastic composite (FRP).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Krammer et al. (US2012/0228888).
Regarding claims 1 and 2, Krammer teaches a bumper comprising a U-shaped or hat-shaped cross-member (back beam body) for a vehicle (Krammer para 3), where the cross-member is formed of fiber reinforced plastic (Krammer para 8), thus providing for the claimed “back beam reinforcing portion” including a “large deformable composite” extending across at least as the entirety, not just a section, of the cross-member (back beam) is formed from FRP.

Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (US 2012/0141764).
Regarding claims 1 and 2, Lee teaches a back beam (Lee para 3) for a vehicle comprising a back beam body (Lee fig 2) which is reinforced across the whole body (i.e. across a horizontal or vertical section) by a first fiber resin layer (item 20) (Lee para 30; fig 2) , thus yielding a ‘back beam reinforcing portion including a large-deformable composite.’
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 3-13 are rejected under 35 U.S.C. 103 as being unpatentable over Krammer as applied to claim 1 above, and further in view of Corrons (US 6,355,584).
Regarding claims 3, 5, and 11, Krammer teaches a vehicle back beam as above for claim 1. Krammer further teaches that the material is made of fiber/mat reinforced plastic (resin matrix) (Krammer para 13).
Krammer is silent with respect to the presence of the fibers having an orientation, that the large deformable composite is made up of sheets of fiber-reinforced plastic, and that a first sheet of fiber reinforced plastic is orientated at +1° to +45° with respect to the reinforcement direction and a second sheet of fiber reinforced plastic is oriented -1° to -45° with respect to the reinforcement direction.
Krammer and Corrons are related in the field of fiber-reinforced plastic composites for automotive bumpers. Corrons teaches a base layer of a tissue paper (surface material), combined with a chopped glass fiber mat (analogous to the mat of Krammer) further has at least a first ply (first sheet) is composed of parallel rovings with an approximately +45° orientation relative to the longitudinal axis of the reinforcement direction (Corrons col 4, ln 25-34) and may have a second ply of parallel rovings which is oriented at approximately -45° relative the longitudinal axis of the reinforcement direction (Corrons col 4, ln 35-41) to provide an improved lightweight complex fabric with increased wet-out of the impregnating resin (Corrons col 1, ln 61-67; col 2, ln 8-12, 36-39). Corrons further teaches additional layer(s) of the ± 45° layers may be used (Corrons col 5, ln 38-46). It would be obvious to one of ordinary skill in the art to modify the glass mat of Krammer to include the tissue paper backing and layers of parallel roving reinforcing layers to provide a lightweight reinforced structure with good wet-out/resin impregnation.
Regarding claim 4,  Krammer in view of Corrons teaches the claimed vehicle back beam as above for claim 3. Krammer in view of Corrons teaches that only one layer of parallel roving reinforcement may be used, and does not specify that an orientation used must be 0° or 90° (Corrons col 2, ln 8-11).
Regarding claim 6, Krammer in view of Corrons teaches the claimed vehicle back beam as above for claim 3. Krammer further teaches that the fibers may be ‘endless’ fibers, i.e. continuous fiber (Krammer para 12).
Regarding claim 7, Krammer in view of Corrons teaches the claimed vehicle back beam as above for claim 3. Krammer further teaches that the fibers may be carbon or glass fiber (Krammer para 12).
Regarding claims 8 and 9, Krammer in view of Corrons teaches the claimed vehicle back beam as above for claim 3. Krammer further teaches that the matrix resin may be a thermoplastic, such as polypropylene (Krammer para 12, 28). 
Regarding claim 12, Krammer in view of Corrons teaches the claimed vehicle back beam as above for claim 3. Krammer further teaches a vehicle using the back beam may be used as front or back bumpers (Krammer para 2-9).
Regarding claim 13, Krammer in view of Corrons teaches the claimed vehicle back beam as above for claim 3. Krammer further teaches the back beam may be used as a front or back bumper (Krammer para 15).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Krammer in view of Corrons as applied to claim 3 above, and further in view of Karger-Kocsis (“Glass mat reinforced thermoplastic polypropylene”).
Regarding claim 10, Krammer in view of Corrons teaches the claimed vehicle back beam as above for claim 3. Krammer further teaches that the glass mat may be ‘PP-GM40’ but does not explicitly teach or define this as including 40 wt% of the glass fiber (Krammer para 12).
Therefore, Krammer in view of Corrons is silent with respect to the fiber content of a sheet is 10-90 wt% for each sheet/mat.
Krammer in view of Corrons and Karger-Kocsis are related in the field of glass-mat reinforced polypropylene. Karger-Kocsis teaches that fiber content in glass-mat reinforced polypropylene generally ranges from 20-45 wt%, noting this provides for excellent toughness of the composite (Karger-Kocsis page 287, §Properties). It would be obvious to one of ordinary skill in the art to utilize a fiber content of between 20 and 45 wt% in the composite of Krammer 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA B FIGG whose telephone number is (571)272-9882. The examiner can normally be reached M-Th 9a-6p Central.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on (571) 270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/FRANK J VINEIS/Supervisory Patent Examiner, Art Unit 1781